143 Ga. App. 759 (1977)
240 S.E.2d 141
SPEARMAN et al.
v.
FLANDERS.
54254.
Court of Appeals of Georgia.
Submitted June 28, 1977.
Decided October 13, 1977.
Rehearing Denied November 7, 1977.
*760 Jack W. Carter, Edward Parrish, for appellants.
Griffis & Thomas, Tom W. Thomas, for appellee.
BELL, Chief Judge.
This is a breach of contract suit in which plaintiff obtained a judgment based on a jury verdict for $2,500, plus $400 attorney fees.
The parties entered into contracts for the sale and renovation of real property for about $16,000 for use as a cafe on February 12, 1976, with no closing date specified. Plaintiff made a $2,500 down payment at the time the contracts were executed. By August 1976, the renovation work had not been completed despite numerous remonstrations by the plaintiff to complete the work. It was also shown that there were 9 recorded judgment liens against the property totaling about $10,000, in addition to a $10,000 deed to secure debt. Plaintiff was ready and willing to close the sale on August 13, 1976 if she could get clear title, but defendants never contacted her. A demand for return of the $2,500 payment was refused. Held:
1. The foregoing evidence authorized the jury to return a verdict for plaintiff. It was also sufficient to show that defendants acted in bad faith in the transaction as it shows a lack of intention by defendants to perform their obligation under the contracts. Thus an award of attorney fees was also authorized. Code § 20-1404.
2. The claimed error in the charge to the jury has no merit.
Judgment affirmed. McMurray and Smith, JJ., concur.